300 So. 2d 864 (1974)
Innis FONTENOT et al., Relator,
v.
STATE of Louisiana, Through DEPARTMENT OF HIGHWAYS, Respondent.
No. 4719.
Court of Appeal of Louisiana, Third Circuit.
July 15, 1974.
Rehearing Denied September 4, 1974.
W. Paul Hawsey, Lafayette, for plaintiffs-appellants.
Wm. J. Doran, Jr., Baton Rouge, for defendant-appellee.
Before CULPEPPER, MILLER and DOMENGEAUX, JJ.

ORDER
PER CURIAM.
Plaintiffs appellants' motion to remand this case is denied. It has not been established that either party requested the trial judge to assign written reasons prior to his *865 decision of the case. Plaintiffs appellants are not entitled to require written reasons absent a request made known to the trial judge prior to rendition of his decision. Louisiana Constitution Article VII, § 43; LSA-C.C.P. art. 1917.